FILE COPY



         RE:   Case No.    15-0141                        DATE:    6/18/2015
         COA #:   12-13-00005-CV            TC#:    2012-876-A
STYLE:   THE GOOD SHEPHERD HOSPITAL,              INC.
   v.    RONALD   HASTEN   AND     CHARLENE      HASTEN


     Today the Supreme Court of Texas granted the
petitioner's motion to substitute counsel in the above-
referenced     case.




                             HS.    CATHY   S.    LUSK
                             CLERK,    TWELFTH COURT OF APPEALS
                             1517 WEST FRONT, SUITE 3
                             TYLER, TX  75702